                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN
                               WESTERN DIVISION
                                          DIVISION
                                No. 4:17-CR-53-1-BO

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )                     ORDER
                                             )
CALVIN WILSON                                )




       This cause comes before the Court on its own initiative. The jury trial currently set to

commence on November 12, 2018, is hereby CONTINUED. The jury trial will now commence

on Monday, November 26, 2018, at 10:00 a.m. at the United States Courthouse, 306 E. Main St.,

Elizabeth City, North Carolina.

       The Court finds that the ends of justice served by this continuance outweigh the interests

of the defendant and the public in a speedy trial. Therefore, any delay caused by this continuance

shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).



SO ORDERED, this )_}.day of October, 2018.




                                             T    NCE W. BOYLE
                                             UNITED STATES DISTRICT
